Citation Nr: 9902899	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-44 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal was previously remanded by the Board in October 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has hearing loss in the left ear as a result 
of active service, including exposure to noise while engaged 
in combat with the enemy during his service in Vietnam.  


CONCLUSION OF LAW

Hearing loss in the left ear was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded two personal hearings and VA examinations.  
Treatment records have been obtained.  Although the veteran's 
service medical records are not available, the Board is 
satisfied that all available relevant evidence that can be 
obtained has been obtained regarding the claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The record reflects that the veteran served in Vietnam with a 
military specialty of indirect fire crewman.  His awards 
included the Vietnam service medal with one Bronze Service 
Star and Combat Infantryman Badge.  The Board concludes, 
based upon this evidence that the veteran was engaged in 
combat with the enemy during his service in Vietnam.  

A December 1993 letter from a private clinical audiologist 
reflects that the veteran had had hearing loss in his left 
ear since childhood as a result of having many ear 
infections.  It notes that he also had multiple exposures to 
noise and indicates that from the description of his hearing 
ability he had probably had "this much hearing loss all of 
his life."  

The report of a May 1996 VA ear examination reflects that the 
veteran reported no surgery or specific trauma to his left 
ear.  He reported that he had served in the Infantry and then 
as a psychologist in the hospital.  He reported that his 
decreased hearing was first noted while he was in the 
service.  He reported several ear infections as a child.  The 
diagnosis was perforated left tympanic membrane.

The reports of May 1996 and January 1998 VA audiology 
examinations reflect that the veteran has hearing loss 
disability in the left ear for VA purposes.  38 C.F.R. 
§ 3.385.

The report of a January 1998 VA ear examination reflects that 
the veteran reported a medical history consistent with 
problems with ear infections as a child culminating in a 
tonsillectomy.  The veteran reported a significant decrease 
in ear infections following his tonsil surgery.  The veteran 
indicated that he was unaware of any indication that he had 
hearing loss as a child.  The examiner noted that the veteran 
did have a profound exposure to noise during his two years of 
active duty in combat, including shell bursts very close to 
him and exposure to mortar noise while delivering the shells.  
The diagnoses included mixed hearing loss with the left ear 
consisting of sensorineural hearing loss of a mild degree and 
profound conductive hearing loss due to chronic tympanic 
membrane perforation and ossicular chain discontinuity.  The 
examiner commented that, historically after close 
questioning, the veteran clearly had had drainage from his 
ear dating back to his basic training time in the late 
1960's.  It was unclear as to whether the sensorineural 
component of the hearing loss which was mild was, in fact, 
aggravated by his noise exposure in the artillery, although 
that was entirely probable.  It was the examiner's opinion 
that the perforation had probably been present since that 
time.  The examiner stated that he did not feel that the 
veteran's underlying ear disease was caused by acoustic 
trauma or his active duty time; however, it may have been 
modestly activated by that noise exposure.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or higher.  38 C.F.R. § 3.385.  Service connection 
may be established for a disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  The law also provides that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Board finds that based upon the evidence of record, the 
veteran was exposed to noise, including shell bursts and 
mortar noise while delivering the shell, while engaged in 
combat with the enemy in Vietnam.  Further, the veteran 
currently has hearing loss disability in the left ear for VA 
purposes.  Although the December 1993 letter from the private 
clinical audiologist states that, from the veteran's 
description of his hearing ability, he probably had this much 
hearing loss all of his life, this statement was based upon a 
history reported by the veteran and contradicts the histories 
reported by the veteran elsewhere, including on VA 
examinations.  The Board concludes that the veteran's 
statements reported on VA examinations concerning his lack of 
awareness of any hearing loss as a child are credible and 
more probative than the report by the private clinical 
audiologist, in part, because on the most recent examination 
report the examiner specifies that the veteran was closely 
questioned.  The report of the most recent VA examination, 
while indicating that it is unclear as to whether the 
sensorineural component of the veteran's hearing loss was 
aggravated by his noise exposure in the artillery, concludes 
that it was entirely probable, meaning that this was likely 
true.  This examination report indicates that the veteran's 
hearing loss is also a result of profound conductive hearing 
loss due to the chronic tympanic membrane perforation and 
concludes, based upon the history reported by the veteran, 
including a history that occurred while the veteran was 
engaged in combat, that the perforation had been present 
since the veteran's active service.  The examiner offered the 
statement that the veteran's underlying ear disease was not 
caused by acoustic trauma or his active duty, but this does 
not negate his statement that the perforation of the tympanic 
eardrum occurred during active service or that it was 
probable that his sensorineural hearing loss was aggravated 
during his active service.  On the basis of the above 
analysis, the evidence is at least in equipoise with respect 
to whether or not the veteran's left ear hearing loss was 
incurred during active service.  In resolving all doubt in 
the veteran's behalf, service connection for left ear hearing 
loss is warranted.  38 U.S.C.A. § 5107.



ORDER

Service connection for left ear hearing loss is granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597





- 1 -


